        Case 3:18-cv-00508-RDM Document 54 Filed 05/08/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDEL DISTRICT OF PENNSYLVANIA

CURTIS LOVING,                             :
                                           :
              Plaintiff,                   : CIVIL ACTION NO. 3:18-CV-508
                                           : (JUDGE MARIANI)
              v.                           :
                                           :
FEDEX FREIGHT, INC.,                       :
                                           :
              Defendant.                   :

                                           ORDER

      AND NOW, THIS 8TH DAY OF MAY 2020, upon consideration Defendant’s Motion

for Summary Judgment (Doc. 40) and all relevant documents, for the reasons set out in the

simultaneously filed Memorandum Opinion, IT IS HEREBY ORDERED THAT:

   1. Defendant’s Motion for Summary Judgment (Doc. 40) is GRANTED IN PART and

      DENIED IN PART:

          a. The motion is GRANTED as to Plaintiff’s age discrimination and retaliation

              claims;

          b. The motion is DENIED as to Plaintiff’s claims for race discrimination and in all

              other respects.

   2. The Court shall set this matter for trial by separate order.



                                           _s/ Robert D. Mariani_________
                                           Robert D. Mariani
                                           United States District Judge
Case 3:18-cv-00508-RDM Document 54 Filed 05/08/20 Page 2 of 2
